 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   COLLIN WILLIAMS,                                  Case No. 1:18-cv-00611-LJO-BAM (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13          v.                                         DISMISSAL OF DAMAGES CLAIMS
                                                       AGAINST DEFENDANTS IN THEIR
14   NAVARRO, et al.,                                  OFFICIAL CAPACITIES
15                      Defendants.                    (ECF No. 10)
16

17          Plaintiff Collin Williams (“Plaintiff”), is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On December 28, 2018, the Magistrate Judge screened Plaintiff’s complaint under 28

20   U.S.C. § 1915A, and found that Plaintiff stated the following cognizable claims against

21   defendants in their individual capacities: (1) excessive force in violation of the Eighth

22   Amendment against Defendants Santiestban and Cortez; (2) failure to intervene in the use of

23   excessive force in violation of the Eighth Amendment against Defendants Navarro and Sanchez;

24   (3) deliberate indifference to serious medical needs against Defendants Navarro Andrezejewski,

25   and Brown; (4) assault and battery against Defendants Santiestban and Cortez; and (5) medical

26   negligence against Defendants Andrezejewski and Brown. The Magistrate Judge found that

27   Plaintiff failed to state cognizable damages claims against defendants in their official capacities,

28   and that further leave to amend would be unable to cure this deficiency. The Magistrate Judge
                                                       1
 1   issued findings and recommendations that the action proceed on the cognizable claims found, and

 2   that the damages claims against defendants in their official capacities be dismissed from this

 3   action. (ECF No. 10.)

 4              The findings and recommendations were served on Plaintiff and contained notice that any

 5   objections thereto were to be filed within fourteen (14) days after service. (Id.) On January 16,

 6   2019, Plaintiff filed non-objections to the findings and recommendations and a request for

 7   summons, stating that he agreed with the Magistrate Judge’s findings and recommendations.1

 8   (ECF No. 11.)

 9              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

10   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s non-

11   objections, the Court finds the findings and recommendations to be supported by the record and

12   by proper analysis.

13              Accordingly, IT IS HEREBY ORDERED that:

14              1. The findings and recommendations issued on December 28, 2018, (ECF No. 10), are

15                  adopted in full;

16              2. This action shall proceed on Plaintiff’s complaint, filed May 3, 2018, (ECF No. 1),

17                  for:

18                         a. Excessive force in violation of the Eighth Amendment against Defendants

19                            Santiestban and Cortez;

20                         b. Failure to intervene in the use of excessive force in violation of the Eighth
21                            Amendment against Defendants Navarro and Sanchez;

22                         c. Deliberate indifference to serious medical needs against Defendants Navarro

23                            Andrezejewski, and Brown;

24                         d. Assault and battery against Defendants Santiestban and Cortez; and

25                         e. Medical negligence against Defendants Andrezejewski and Brown;

26              3. Plaintiff’s damages claims against Defendants in their official capacities are dismissed
27                  from this action; and

28   1
         Plaintiff’s request for summons will be addressed by separate order from the Magistrate Judge.
                                                                 2
 1        4. This action is referred back to the assigned Magistrate Judge for further proceedings

 2              consistent with this order.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     January 18, 2019                      /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
